 



Exhibit 10.80
(JPMORGAN LOGO) [o38996ao3899605.gif]
July 5, 2006
Nortel Networks Corporation
Nortel Networks Inc.
8200 Dixie Road, Suite 100
Brampton, Ontario, L6T 5P6
Canada
Re: Pay-Off Letter for Nortel Networks Inc.
Ladies and Gentlemen:
     Reference is hereby made to the credit agreement dated as of February 14,
2006 (as amended, restated, modified or supplemented from time to time, the
(“Credit Agreement”) among Nortel Networks Inc. (“Borrower”), the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (the “Agent”), J.P.
Morgan Securities Inc. and Citigroup Global Markets Inc., as joint lead
arrangers, Citicorp USA, Inc. as syndication agent, Royal Bank of Canada, as
documentation agent and Export Development Canada, as managing agent. Terms used
in that pay-off letter (this “Pay-Off Letter”) but not defined herein have the
meanings assigned to such terms in the Credit Agreement.
     Borrower has advised the Lenders that is intends to prepay all amounts
outstanding under the Credit Agreement and terminate its obligations under the
Credit Agreement and the other Loan Documents, which will result in the release
of the Liens granted to the Collateral Agent on the Collateral pursuant to the
Security Documents under the terms of such Security Documents.
     The total amount necessary to pay, on the date hereof, the outstanding
indebtedness and all other liabilities (other than (i) liabilities that by the
terms of the Loan Documents survive the repayment of the Loans and (ii) any
reimbursement obligations referred to in the following paragraph) owing by
Borrower under the Credit Agreement and the Loans (such indebtedness and other
liabilities, the “Liabilities”) is calculated as follows:
     (a)  The aggregate outstanding principal amount of the Tranche A Loans as
of the date hereof is $850,000,000, plus
     (b)  The aggregate amount of accrued and unpaid interest on the Tranche A
Loans as of the date hereof is $1,044,791.67, plus
     (c)  The aggregate outstanding principal amount of the Tranche B Loans as
of the date hereof is $450,000,000, plus

 



--------------------------------------------------------------------------------



 



     (d)  The aggregate amount of accrued and unpaid interest on the Tranche B
Loans as of the date hereof is $646,875, plus
     (e)  The aggregate amount of accrued and unpaid legal fees, as of the date
hereof, of Cahill Gordon & Reindel LLP (“Cahill”), counsel to the Agent, with
respect to the Credit Agreement is $246,317.96, an invoice for which has been
presented to the Borrower, plus
     (f)  The aggregate amount of accrual and unpaid work in progress, and
unpaid legal fees, as of the date hereof, of Blake, Cassels & Graydon LLP
(“Blakes”), Canadian counsel to the Agent, with respect to the Credit Agreement,
is Cdn. $43,933.75, an invoice for which has been presented to the Borrower.
The sum of the foregoing clauses (a) through (f) is USD$1,301,937,984.63, and
Cdn.$43,933.75, which, taken together, are referred to herein as the “Pay-Off
Amount”.
     The Borrower acknowledges and agrees that its obligations and liabilities
under the Credit Agreement and the other Loan Documents shall be reinstated with
full force and effect, if at any time on or after the payment of the Pay-Off
Amount, all or any portion of the Pay-Off Amount paid in connection herewith is
voided or rescinded or must otherwise be returned to the Borrower upon the
Borrower’s insolvency, bankruptcy or reorganization or otherwise, all as though
such payment had not been made.
     Except as set forth below, payment of the Pay-Off Amount shall be made
pursuant to Section 2.11(b) of the Credit Agreement, no later than 12:00 p.m.,
noon (New York City time), on July 5, 2006, by the Borrower to the Agent by wire
transfer of immediately available funds in U.S. dollars to the following
account:
JP Morgan Chase Bank, N.A.
ABA #021000021
Account No. #304631736
Account Name: Nortel
Attn: Maryann Bui
     All amounts owed to Cahill should be made to Cahill by a wire transfer of
immediately available funds directed as follows:
Cahill Gordon & Reindel LLP
c/o HSBC Bank
100 Maiden Lane
New York, New York 10005
Account Name: Cahill Gordon & Reindel LLP
Account No.: 015-70965-5
ABA No.: 021001088
Reference: 57310.672

-2-



--------------------------------------------------------------------------------



 



     All amounts owed to Blakes should be made to Blakes by a wire transfer of
immediately available funds directed as follows:
Blake, Cassels & Graydon LLP
Canadian Imperial Bank of Commerce
Main Branch, Commerce Court West
Toronto, Ontario M5L 1A2
Transit No. 00002
Swiftcode: CIBCCATT
Beneficiary: Blake Cassels & Graydon LLP, in Trust
Account No. 000021602314
Reference: FPA55795/24
     The Agent hereby certifies and confirms to Borrower that upon payment of
the Pay-off Amount in the manner set forth above by no later than 12:00 p.m.,
noon (New York City time), on July 5, 2006, (i) the Liabilities shall be repaid
in full, (ii) the Collateral Agent’s security interest in and liens on all the
Collateral shall be automatically terminated and released, (iii) the Agent will
execute and deliver to the Borrower any and all documents as Borrower reasonably
requests in order to evidence or otherwise give public notice of such
terminations and releases (provided that any and all reasonable expenses
relating to the preparation, execution, delivery and/or recordation of any such
terminations and releases (and all documentation with respect thereto) shall be
paid by Borrower), (iv) the Agent will promptly return to the Borrower any and
all certificated securities, instruments and other possessory collateral
(together with any related stock powers or instruments of endorsement)
previously delivered to the Agent by any Credit Party, and (v) the Credit
Parties shall be fully authorized to file any and all Uniform Commercial Code
financing termination statements, PPSA termination statements, Requisitions
d’inscription d’une radiation volontaire, intellectual property filings and any
other termination statements or other filings as it may reasonably deem
necessary in order to terminate any Uniform Commercial Code financing
statements, PPSA registrations, Quebec Register of Personal and Moveable Real
Rights registrations, intellectual property filings or other filings or
registrations on record in any jurisdiction that identify the Collateral Agent
as the secured party and any Credit Party as the debtor under the Security
Documents.

-3-



--------------------------------------------------------------------------------



 



     This Pay-Off Letter is hereby delivered by the undersigned on the date
first written above.

            JPMORGAN CHASE BANK, N.A.
 
      By:   /s/  David M. Mallen         Name:   David M. Mallen        Title:  
Vice President     

Acknowledged and agreed
as of the date first written above
NORTEL NETWORKS INC.

              By:   /s/  Allen K. Stout       Name:   Allen K. Stout     
Title:   Vice President, Finance     

Pay-Off Letter